MEMORANDUM**
California state prisoner Wendell Harrison appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Harrison contends that his constitutional rights were violated by the use of a stun-belt during trial. We conclude that the trial court properly determined that the use of the restraint was necessary and that Harrison has not shown that he was prejudiced by wearing the restraint. See Gonzalez v. Pliler, 341 F.3d 897, 903 (9th Cir.2003). Accordingly, the state court’s decision was not contrary to or an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d).
Harrison’s request to broaden the certificate of appealability is denied. See 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.